Exhibit 10.2
EXECUTION COPY
STANDARD DEFINITIONS
     “Account Intermediary” shall have the meaning specified in the preamble to
the Indenture.
     “Accumulation Interval” shall have the meaning specified in the definition
of “Cash Accumulation Event”.
     “ACH Form” shall mean the ACH authorization form executed by Obligors
substantially in the form attached as Exhibit C to the Transfer Agreement.
     “Act” shall have the meaning specified in Section 1.4 of the Indenture.
     “Additional Servicing Compensation” shall mean any late fees related to
late payments on the Timeshare Loans, any non-sufficient funds fees, any
processing fees and any Liquidation Expenses collected by the Servicer and any
unpaid out-of-pocket expenses incurred by the Servicer during the related Due
Period.
     “Adjusted Note Balance” shall equal, for any Class of Notes, the
Outstanding Note Balance of such Class of Notes immediately prior to such
Payment Date, less any Note Balance Write-Down Amounts as of such Payment Date;
provided, however, to the extent that for purposes of consents, approvals,
voting or other similar act of the Noteholders under any of the Transaction
Documents, “Adjusted Note Balance” shall exclude Notes which are held by
Silverleaf or any Affiliate thereof.
     “Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture in favor
of the Indenture Trustee and the Noteholders.
     “Affiliate” shall mean any Person: (a) which directly or indirectly
controls, or is controlled by, or is under common control with such Person;
(b) which directly or indirectly beneficially owns or holds five percent (5%) or
more of the voting stock of such Person; or (c) for which five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Aggregate Initial Note Balance” is equal to the sum of the Initial Note
Balances for all Classes of Notes.
     “Aggregate Loan Balance” means the sum of the Loan Balances for all
Timeshare Loans (except Defaulted Timeshare Loans).
     “Aggregate Outstanding Note Balance” is equal to the sum of the Outstanding
Note Balances for all Classes of Notes.

 



--------------------------------------------------------------------------------



 



     “Assignment of Mortgage” shall mean, with respect to a Mortgage Loan, a
written assignment of one or more Mortgages from the related Originator or
Seller to the Indenture Trustee, for the benefit of the Noteholders, relating to
one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Timeshare Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee.
     “Association” shall mean the timeshare owners’ association responsible for
managing a Resort.
     “Assumption Date” shall have the meaning specified in the Backup Servicing
Agreement.
     “Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
specifically authorized in resolutions of the Board of Directors of such
corporation or managing member of such limited liability company to sign
agreements, instruments or other documents in connection with the Transaction
Documents on behalf of such corporation, limited liability company or
partnership, as the case may be.
     “Available Funds” shall mean for any Payment Date, (A) all funds on deposit
in the Collection Account after making all transfers and deposits required from
(i) the Lockbox Account pursuant to the Lockbox Agreement, (ii) the General
Reserve Account pursuant to Section 3.2(b) of the Indenture, (iii) the
Originator or the Servicer, as the case may be, pursuant to Section 4.5 of the
Indenture, and (iv) the Servicer pursuant to the Indenture, plus (B) all
investment earnings on funds on deposit in the Collection Account from the
immediately preceding Payment Date through such Payment Date, less (C) amounts
on deposit in the Collection Account related to collections related to any Due
Periods subsequent to the Due Period related to such Payment Date, less (D) any
Additional Servicing Compensation on deposit in the Collection Account.
     “Backup Servicer” shall mean Wells Fargo Bank, National Association, a
national association, and its permitted successors and assigns.
     “Backup Servicing Agreement” shall mean the backup servicing agreement,
dated as of June 1, 2008, by and among the Issuer, the Servicer, the Backup
Servicer and the Indenture Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
     “Backup Servicing Fee” shall on each Payment Date be equal to the greater
of (i) $2,500 or (ii) the product of one-twelfth of 0.04% and the Aggregate Loan
Balance as of the first day of the related Due Period.
     “Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title
11 of the United States Code).
     “Benefit Plan” shall mean (A) an “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I, Part 4 of ERISA, (B) a “plan”
as defined in Section 4975(e)(1)

2



--------------------------------------------------------------------------------



 



of the Code, (C) an entity whose underlying assets are deemed to include “plan
assets” of any of the foregoing under United States Department of Labor
Regulation §2510.3-101 (as modified by Section 3(42) of ERISA), by reason of
investment by an employee benefit plan or plan in such entity or (D) a plan that
is subject to Similar Law.
     “Benefit Plan Investor” shall mean (A) an “employee benefit plan” within
the meaning of Section 3(3) of ERISA that is subject to ERISA, (B) any “plan”
described in Section 4975(e)(1) of the Code or (C) any entity whose underlying
assets include “plan assets” of any of the foregoing by reason of an employee
benefits plan’s or other plan’s investment in such entity.
     “Book-Entry Note” shall mean a beneficial interest in the Notes, ownership
and transfers of which shall be made through book-entries by the Depository.
     “Business Day” shall mean any day other than (i) a Saturday, a Sunday, or
(ii) a day on which banking institutions in New York City, Wilmington, Delaware,
the State of Texas, the city in which the Servicer is located or the city in
which the Corporate Trust Office of the Indenture Trustee is located are
authorized or obligated by law or executive order to be closed.
     “Cash Accumulation Event” shall exist on any Determination Date, if (i) the
Three Month Rolling Average of Serviced Timeshare Loan Delinquency Ratios
exceeds 10.0% or (ii) the Cumulative Default Level as of the last day of any Due
Period specified below exceeds the following parameters (each indicated 3-Due
Period interval, an “Accumulation Interval”):

      Due Period   Cumulative Default Level % 1-3   1.26% 4-6   4.39% 7-9  
7.36% 10-12   9.55% 13-15   11.34% 16-18   13.39% 19-21   15.40% 22-24   16.59%
25-27   17.56% 28-30   18.47% 31-33   19.58% 34-36   20.27% 37-39   20.75% 40-42
  21.13% 43 and thereafter   21.23%

     The Cash Accumulation Event described in clause (i) above will continue
until, on the last day of each of the two Due Periods immediately following the
Due Period during which such

3



--------------------------------------------------------------------------------



 



Cash Accumulation Event occurred, the Three Month Rolling Average of Serviced
Timeshare Loan Delinquency Ratios does not exceed 10.0%. The Cash Accumulation
Event described in clause (ii) above shall be deemed to be continuing until, on
the last Business Day of each of the two Accumulation Intervals immediately
following the Accumulation Interval during which such Cash Accumulation Event
occurred, the Cumulative Default Level remains below the limits described above.
     “Cede & Co.” shall mean the initial registered holder of the Notes, acting
as nominee of The Depository Trust Company.
     “Class” shall mean, as the context may require, any of the Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or
Class G Notes.
     “Class A Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class A Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class A Notes on such Payment Date.
     “Class B Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class B Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class B Notes on such Payment Date.
     “Class C Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class C Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class C Notes on such Payment Date.
     “Class D Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class D Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class D Notes on such Payment Date.
     “Class E Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class E Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class E Notes on such Payment Date.

4



--------------------------------------------------------------------------------



 



     “Class F Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class F Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class F Notes on such Payment Date.
     “Class G Notes” shall have the meaning specified in the Recitals of the
Issuer in the Indenture.
     “Class G Principal Distribution Amount” shall mean, with respect to any
Payment Date, the Principal Distribution Amount payable to the Holders of the
Class G Notes on such Payment Date.
     “Clearstream” shall mean Clearstream Banking, société anonyme, a limited
liability company organized under the laws of Luxembourg.
     “Closing Date” shall mean June 6, 2008.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time and any successor statute, together with the rules and regulations
thereunder.
     “Collateral” shall have the meaning specified in the Granting Clause of the
Indenture.
     “Collateral Liquidation Distribution Amount Shortfall” shall have the
meaning specified in Section 1, paragraph (iv) of the Guaranty.
     “Collateral Liquidation Event” shall have the meaning specified in
Section 6.6(b) of the Indenture.
     “Collection Account” shall mean the account established and maintained by
the Indenture Trustee pursuant to Section 3.2(a) of the Indenture.
     “Collection Policy” shall mean the collection policies of the initial
servicer in effect on the Closing Date, as may be amended from time to time in
accordance with the Servicing Standard.
     “Completed Unit” shall mean a Unit at a Resort which has been fully
constructed and furnished, has received a valid permanent certificate of
occupancy (if required under applicable laws, rules or regulations), is ready
for occupancy and is subject to a time share declaration.
     “Confidential Information” means information obtained by any Noteholder
including, without limitation, the Preliminary Confidential Offering Circular
dated May 29, 2008 or the Confidential Offering Circular dated June 5, 2008
related to the Notes and the Transaction Documents, that is proprietary in
nature and that was clearly marked or labeled as being confidential information
of the Issuer, the Servicer or their Affiliates, provided that such term does
not include information that (a) was publicly known or otherwise known to the
Noteholder prior to the time of such disclosure, (b) subsequently becomes,
publicly known through no act or

5



--------------------------------------------------------------------------------



 



omission by such Noteholder or any Person acting on its behalf, (c) otherwise
becomes known to the Noteholder other than through disclosure by the Issuer, the
Servicer or their Affiliates, (d) any other public disclosure authorized by the
Issuer or the Servicer, the U.S. Federal income tax treatment of the offering of
the notes and any fact that may be relevant to understanding the tax treatment
(the “Tax Structure”) and all materials of any kind (including opinions or other
tax analyses) that are provided to the Issuer, the Initial Purchaser and each
prospective investor relating to such tax treatment and Tax Structure.
     “Confidential Offering Circular” shall mean the confidential offering
circular dated June 5, 2008 related to the Notes and Transaction Documents.
     “Continued Errors” shall have the meaning specified in Section 5.4 of the
Indenture.
     “Contribute” shall have the meaning specified in Section 2(a) of the
Transfer Agreement.
     “Contribution” shall have the meaning specified in Section 2(a) of the
Transfer Agreement.
     “Controlling Person” shall mean a person (other than a Benefit Plan
Investor) that has discretionary authority or control with respect to the assets
of the Issuer, or who provides investment advice for a fee (direct or indirect)
with respect to such assets, or any affiliate of such a person.
     “Corporate Trust Office” shall mean the office of the Indenture Trustee
located in the State of Minnesota, which office is at the address set forth in
Section 13.3 of the Indenture.
     “Credit Policy” shall mean the credit and underwriting policies of the
Originator in effect on the Closing Date.
     “Cumulative Default Level” shall mean for any date, an amount equal to the
sum of the Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans since the Cut-Off Date (less the Loan Balances of Defaulted Timeshare
Loans that subsequently became current prior to such date of determination which
are still subject to the lien of the Indenture at such time), divided by the
Cut-Off Date Aggregate Loan Balance (expressed as a percentage).
     “Custodial Agreement” shall mean the custodial agreement, dated as of
June 1, 2008 by and among the Issuer, the Servicer, the Backup Servicer, the
Indenture Trustee and Custodian, as the same may be amended, supplemented or
otherwise modified from time to time providing for the custody and maintenance
of the Timeshare Loan Files relating to the Timeshare Loans.
     “Custodian” shall mean Wells Fargo Bank, National Association, a national
banking association, or its permitted successors and assigns.
     “Custodian Fees” shall mean for each Payment Date, the fee payable by the
Issuer to the Custodian in accordance with the Custodial Agreement.

6



--------------------------------------------------------------------------------



 



     “Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans,
the Initial Cut-Off Date, and (ii) any Qualified Substitute Timeshare Loan, the
related Subsequent Cut-Off Date.
     “Cut-Off Date Aggregate Loan Balance” shall mean the aggregate of the Loan
Balances, as of the Initial Cut-Off Date, of all Timeshare Loans pledged
pursuant to the Indenture on the Closing Date.
     “Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan
on the related Cut-Off Date.
     “Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.
     “Default Acceleration Event” shall have the meaning specified in
Section 6.6(b) of the Indenture.
     “Default Level” means, for any Due Period, the sum of the outstanding
principal balances due under or in respect of all Timeshare Loans that became
Defaulted Loans during such Due Period and have not been repurchased or
substituted by the last day of such Due Period (less the Loan Balances of
Defaulted Timeshare Loans that subsequently became current during such Due
Period which are still subject to the lien of the Indenture at such time),
divided by the Aggregate Loan Balance on the first day of such Due Period.
     “Default Purchase Price” shall be equal to the greater of (i) the fair
market value of such Default Timeshare Loan as determined by the Originator in
its commercially reasonable judgment or (ii) fifteen percent (15%) of the
original acquisition price paid for the Timeshare Property by the Obligor under
such Defaulted Timeshare Loan, as limited by the Optional Purchase Limit.
     “Defaulted Timeshare Loan” is any Timeshare Loan for which any of the
earliest following events may have occurred: (i) the Servicer has commenced
cancellation or forfeiture actions on the related Timeshare Loan after
collection efforts have failed in accordance with its credit and collection
policies, (ii) as of the last day of any Due Period, all or part of a scheduled
payment under the Timeshare Loan is more than 120 days delinquent from the due
date, or (iii) the Servicer obtains actual knowledge that a bankruptcy event has
occurred with respect to the related Obligor.
     “Defective Timeshare Loan” shall have the meaning specified in Section 4.5
of the Indenture.
     “Deferred Interest Amount” shall mean, with respect to a Class of Notes and
a Payment Date, the sum of (i) interest accrued at the related Note Rate during
the related Interest Accrual Period on such Note Balance Write-Down Amounts
applied in respect of such Class and (ii) any unpaid Deferred Interest Amounts
from any prior Payment Date, together with interest thereon at the applicable
Note Rate from the date any such Note Balance Write-Down Amount was applied in
respect of such Class, to the extent permitted by law.

7



--------------------------------------------------------------------------------



 



     “Definitive Note” shall have the meaning specified in Section 2.2 of the
Indenture.
     “Delinquent Timeshare Loan” means, with respect to any Timeshare Loan as of
any date, a Timeshare Loan under which all or part of a scheduled payment is 31
or more days delinquent from the due date and which is not a Defaulted Timeshare
Loan.
     “Depository” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act. The initial Depository shall be The
Depository Trust Company.
     “Depository Agreement” shall mean the letter of representations dated as of
June 5, 2008, by and among the Issuer, the Indenture Trustee and the Depository.
     “Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges securities deposited with the Depository.
     “Determination Date” shall mean, with respect to a Payment Date, the day
that is five Business Days prior to such Payment Date.
     “Direction Letter” shall have the meaning set forth in the Escrow
Agreement.
     “DTC” shall mean The Depository Trust Company, and its permitted successors
and assigns.
     “Due Period” shall mean with respect to any Payment Date, the immediately
preceding calendar month; for the Initial Payment Date, the period from and
including April 24, 2008 to May 31, 2008.
     “Eligible Bank Account” shall mean a segregated account, which may be an
account maintained with the Indenture Trustee, which is either (a) maintained
with a depositary institution or trust company whose long-term unsecured debt
obligations are rated at least “A” by Fitch and “A2” by Moody’s and whose
short-term unsecured obligations are rated at least “A-1” by Fitch and “P-1” by
Moody’s; or (b) a trust account or similar account maintained at the corporate
trust department of the Indenture Trustee.
     “Eligible Investments” shall mean one or more of the following:
     (a) obligations of, or guaranteed as to timely payment of principal and
interest by, the United States or any agency or instrumentality thereof when
such obligations are backed by the full faith and credit of the United States;
     (b) federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than
90 days, of any depository institution or trust company incorporated under the
laws of the United States or any state; provided that the long-term unsecured
debt obligations of such depository institution or trust company at the date of
acquisition thereof have been rated

8



--------------------------------------------------------------------------------



 



no lower than “A2” by Moody’s; and provided, further, that the short-term
obligations of such depository institution or trust company shall be rated
“A-1+” by S&P;
     (c) commercial paper or commercial paper funds (having original maturities
of not more than 90 days) of any corporation incorporated under the laws of the
United States or any state thereof; provided that any such commercial paper or
commercial paper funds shall be rated in the highest short-term rating category
by each Rating Agency;
     (d) any no-load money market fund rated (including money market funds
managed or advised by the Indenture Trustee or an Affiliate thereof)
“AAAm/AAAm-G” or higher by S&P; provided that, Eligible Investment obligations
purchased from funds in the Eligible Bank Accounts shall include only such or
securities that either may be redeemed daily or mature no later than the
Business Day next preceding the next Payment Date;
     (e) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company are rated at least P-1 by Moody’s and at least A-1
by S&P;
and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services.
     “Eligible Timeshare Loan” shall mean a Timeshare Loan which meets all of
the criteria set forth in Schedule I of the Transfer Agreement and Schedule I of
the Loan Sale Agreement.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Errors” shall have the meaning specified in Section 5.4 of the Indenture.
     “Escrow Agent” shall mean Chicago Title Insurance Company.
     “Escrow Agreement” shall mean the escrow and closing agreement, dated as of
June 1, 2008, by and among the Servicer, the Issuer, the Indenture Trustee, the
Custodian, and the Escrow Agent, as the same may be amended or supplemented from
time to time.
     “Euroclear” shall mean Euroclear Bank S.A./N.V., as operator of the
Euroclear System, or its successor in such capacity.
     “Event of Default” shall have the meaning specified in Section 6.1 of the
Indenture.

9



--------------------------------------------------------------------------------



 



     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Finance Agreement” shall mean a purchase and finance agreement between an
Obligor and the Originator pursuant to which such Obligor finances the purchase
of Oak N’ Spruce Certificates.
     “Fitch” shall mean Fitch Ratings, a subsidiary of Fitch, Inc.
     “Force Majeure Event” shall mean the occurrence at a single Resort of
damage to over 25% of the Units as the result of a fire, hurricane, earthquake,
flood, tornado, landslide, tsunami and/or impact event.
     “Force Majeure Loan” shall mean a Timeshare Loan that has been the subject
of a Force Majeure Event.
     “Force Majeure Purchase Limit” shall mean, with respect to the purchase of
a Force Majeure Loan by the Originator, on any date, (x) 10% of the Cut-Off Date
Aggregate Loan Balance less (y) the aggregate Loan Balances of the Force Majeure
Loans previously purchased by the Originator.
     “Force Majeure Purchase Price” shall mean the fair market value of a Force
Majeure Loan as determined by the Originator in its commercially reasonable
judgment.
     “Foreclosure Properties” shall have the meaning specified in Section 5.3(b)
of the Indenture.
     “General Reserve Account” shall mean the account maintained by the
Indenture Trustee pursuant to Section 3.2(b) of the Indenture.
     “General Reserve Account Initial Deposit” shall mean an amount equal to
5.00% of the Aggregate Loan Balance as of the Initial Cut-Off Date.
     “General Reserve Account Required Balance” shall mean the lesser of (I)
(a) if no Cash Accumulation Event has occurred and is continuing, the greater of
(x) 3.00% of the Cut-Off Date Aggregate Loan Balance or (y) 7.50% of the
Aggregate Loan Balance at such time and (b) if a Cash Accumulation Event has
occurred and is continuing, the greater of (x) 5.00% of the Cut-Off Date
Aggregate Loan Balance or (y) the product of (i) the Aggregate Loan Balance as
of the last day of the immediately preceding Due Period and (ii) 20.00% and
(II) the Outstanding Note Balance on such Payment Date after the distributions
of principal in respect of the Notes on such Payment Date.
     “Global Note” shall have the meaning specified in Section 2.2 of the
Indenture.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Guarantor” shall mean Silverleaf in its capacity as guarantor under the
Guaranty.

10



--------------------------------------------------------------------------------



 



     “Guaranty” shall mean the guaranty, dated as of June 1, 2008, issued by the
Guarantor.
     “Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.
     “Highest Lawful Rate” shall have the meaning specified in Section 3 of the
Transfer Agreement and Section 3 of the Loan Sale Agreement, as applicable.
     “Holder” or “Noteholder” shall mean a holder of a Class A Note, a Class B
Note, a Class C Note, a Class D Note, a Class E Note, a Class F Note or a
Class G Note.
     “Indebtedness” means, with respect to any Person at any time,
(a) indebtedness or liability of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should be, in
accordance with generally accepted accounting principles, recorded as capital
leases; (c) current liabilities of such Person in respect of unfunded vested
benefits under plans covered by Title IV of ERISA; (d) obligations issued for or
liabilities incurred on the account of such Person; (e) obligations or
liabilities of such Person arising under acceptance facilities; (f) obligations
of such Person under any guarantees, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss; (g) obligations of such Person
secured by any lien on property or assets of such Person, whether or not the
obligations have been assumed by such Person; or (h) obligations of such Person
under any interest rate or currency exchange agreement.
     “Indemnified Amounts” shall have the meaning specified in Section 8 of the
Transfer Agreement and Section 8 of the Loan Sale Agreement, as applicable.
     “Indemnified Parties” shall have the meaning specified in Section 8 of the
Transfer Agreement and Section 8 of the Loan Sale Agreement, as applicable.
     “Indenture” shall mean the indenture, dated as of June 1, 2008, by and
among the Issuer, the Servicer, the Backup Servicer and the Indenture Trustee.
     “Indenture Trustee” shall mean Wells Fargo Bank, National Association, a
national banking association, not in its individual capacity but solely as
Indenture Trustee under the Indenture, and any successor as set forth in
Section 7.9 of the Indenture.
     “Indenture Trustee Fee” shall mean for each Payment Date, the product of
one-twelfth and $6,000.
     “Initial Cut-Off Date” shall mean the close of business on April 23, 2008.
     “Initial Note Balance” shall mean with respect to the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes, $45,292,000, $15,634,000, $22,411,000,
$9,326,000, $8,655,000 $8,521,000 and $5,569,000, respectively.

11



--------------------------------------------------------------------------------



 



     “Initial Payment Date” shall mean the Payment Date occurring in June, 2008.
     “Initial Purchaser” shall mean UBS Securities LLC.
     “Intended Tax Characterization” shall have the meaning specified in
Section 4.2(b) of the Indenture.
     “Interest Accrual Period” shall mean with respect to any Payment Date the
preceding calendar month.
     “Interest Distribution Amount” shall equal, for a Class of Notes and on any
Payment Date, the sum of (i) interest accrued during the related Interest
Accrual Period at the related Note Rate on the Outstanding Note Balance of such
Class of Notes immediately prior to such Payment Date (or, if any Note Balance
Write-Down Amounts have been applied to such Class of Notes, the Adjusted Note
Balance of such Class of Notes) and (ii) the amount of unpaid Interest
Distribution Amounts from prior Payment Dates for such Class of Notes, plus, to
the extent permitted by applicable law, interest on such unpaid amount at the
related Note Rate. The Interest Distribution Amount shall be calculated on the
basis of a 360-day year consisting of twelve 30-day months.
     “Interest Expense” means the aggregate consolidated expense of Silverleaf
and its consolidated subsidiaries for interest on Indebtedness, including,
without limitation, amortization of original issue discount, incurrence fees (to
the extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligation.
     “Investment Company Act” shall have the meaning set forth in Section 2(l)
of the Note Purchase Agreement.
     “Issuer” shall mean Silverleaf Finance VI, LLC, a limited liability company
formed under the laws of the State of Delaware.
     “Issuer Order” shall mean a written order or request delivered to the
Indenture Trustee and signed in the name of the Issuer by an Authorized Officer
of the Issuer.
     “Knowledge” shall mean (a) as to any natural Person, the actual awareness
of the fact, event or circumstance at issue or receipt of notification by proper
delivery of such fact, event or circumstance and (b) as to any Person that is
not a natural Person, the actual awareness of the fact, event or circumstance at
issue by a Responsible Officer of such Person or receipt, by a Responsible
Officer of such Person, of notification by proper delivery of such fact, event
or circumstance.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment for
security, security interest, claim, participation, encumbrance, levy, lien or
charge.
     “Limited Liability Company Agreement” shall mean the amended and restated
limited liability company agreement of the Issuer, dated as of June 2, 2008 and
effective as of April 3, 2008.

12



--------------------------------------------------------------------------------



 



     “Liquidation” means with respect to any Timeshare Loan, the sale or
compulsory disposition of the related Timeshare Property, following foreclosure,
forfeiture or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof, except
in accordance with Section 5.3(b)(iv) of the Indenture.
     “Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare
Loan, as of any date of determination, any out-of-pocket expenses (exclusive of
overhead expenses) incurred by the Servicer in connection with the performance
of its obligations under Section 5.3(b) in the Indenture, including, but not
limited to, (i) any foreclosure or forfeiture and other repossession expenses
incurred with respect to such Timeshare Loan, (ii) actual commissions and
marketing and sales expenses incurred by the Servicer with respect to the
liquidation of the related Timeshare Property and (iii) any other fees and
expenses reasonably applied or allocated in the ordinary course of business with
respect to the Liquidation of such Defaulted Timeshare Loan (including any
assessed and unpaid Association fees and real estate taxes).
     “Liquidation Proceeds” means with respect to the Liquidation of any
Timeshare Loan, the amounts actually received by the Servicer in connection with
such Liquidation.
     “Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).
     “Loan Sale Agreement” shall mean the loan sale agreement, dated as of
June 1, 2008, by and among Silverleaf Finance IV, LLC, the Servicer and the
Issuer pursuant to which certain of the Timeshare Loans are transferred to the
Issuer.
     “Lockbox Account” shall mean the account maintained on behalf of the
Indenture Trustee by the Lockbox Bank pursuant to the Lockbox Agreement, which
shall be a non-interest bearing account.
     “Lockbox Agreement” shall mean the Blocked Account Control Agreement, dated
as of May 19, 2008, by and among the Lockbox Processor, the Issuer, the Servicer
and the Indenture Trustee, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof,
unless the Indenture Trustee shall cease to be a party thereunder, or such
agreement shall be terminated in accordance with its terms, in which event
“Lockbox Agreement” shall mean such other agreement, in form and substance
acceptable to the Indenture Trustee, among the Servicer, the Issuer, the Lockbox
Processor and any other appropriate parties.
     “Lockbox Bank” means as of any date a depository institution named by the
Servicer and acceptable to the Indenture Trustee at which each Lockbox Account
is established and maintained as of such date.
     “Lockbox Fee” shall mean on each Payment Date, the fee payable by the
Issuer to the Lockbox Bank in accordance with the Lockbox Agreement.
     “Lockbox Processor” shall mean JPMorgan Chase Bank, N.A., a national
banking association, and its successors and assigns.

13



--------------------------------------------------------------------------------



 



     “Management Agreement” shall mean that certain Management Agreement between
the Managing Entity and each Association, dated as of March 28, 1990, as amended
from time to time.
     “Managing Entity” shall mean Silverleaf Club, a Texas not-for-profit
corporation, in its capacity as manager for all Associations.
     “Misdirected Deposits” shall mean such payments that have been deposited to
the Collection Account in error.
     “Monthly Servicer Report” shall have the meaning specified in Section 5.5
of the Indenture.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean, with respect to a Mortgage Loan, any purchase money
mortgage, deed of trust, purchase money deed of trust or mortgage deed creating
a first lien on a Timeshare Property to secure debt granted by an Obligor to the
Originator with respect to the purchase of such Timeshare Property and otherwise
encumbering the related Timeshare Property to secure payments or other
obligations under such Timeshare Loan.
     “Mortgage Loan” shall mean a Timeshare Loan originated by the Originator
and evidenced by a Mortgage Note and secured by a first Mortgage on a fractional
fee simple timeshare interest in a Unit.
     “Mortgage Note” shall mean, with respect to a Mortgage Loan, the original,
executed promissory note evidencing the indebtedness of an Obligor under a
Mortgage Loan, together with any rider, addendum or amendment thereto, or any
renewal, substitution or replacement of such note.
     “Net Liquidation Proceeds” shall mean with respect to a Liquidation, the
positive difference between Liquidation Proceeds and Liquidation Expenses.
     “Non-Sequential Distribution Amount Shortfall” shall have the meaning
specified in Section 1, paragraph (ii) of the Guaranty.
     “Note Balance Write-Down Amount” shall mean with respect to any Payment
Date, an amount equal to the excess, if any, of the Aggregate Outstanding Note
Balance (immediately after the distribution of Available Funds on such Payment
Date) over the sum of (A) the Aggregate Loan Balance as of the end of the Due
Period related to such Payment Date and (B) amounts on deposit in the General
Reserve Account, if any.
     “Note Owner” shall mean, with respect to a Book-Entry Note, the Person who
is the beneficial owner of such Book-Entry Note, as reflected on the books of
the Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant, in accordance with the rules
of such Depository).

14



--------------------------------------------------------------------------------



 



     “Note Purchase Agreement” shall mean that certain note purchase agreement
dated May 30, 2008 by and among the Initial Purchaser, Silverleaf, the Issuer,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Note Rate” shall mean with respect to the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes and the Class G Notes, 6.222%, 7.708%, 8.000%, 8.000%, 8.000%, 8.000% and
8.000% respectively.
     “Note Register” shall have the meaning specified in Section 2.4(a) of the
Indenture.
     “Note Registrar” shall have the meaning specified in Section 2.4(a) of the
Indenture.
     “Noteholder” shall mean any holder of a Note of any Class.
     “Notes” shall mean, collectively, the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and the
Class G Notes.
     “Oak N’ Spruce Loan” shall mean a Timeshare Loan relating to the Oak N’
Spruce Resort and evidenced by a Finance Agreement.
     “Oak N’ Spruce Certificate” shall mean a certificate of beneficial interest
in Oak N’ Spruce Resort Trust which entitles the owner thereof the right to use
and occupy a specifically designated Unit at a fixed period of time each year at
the Oak N’ Spruce Resort.
     “Oak N’ Spruce Financing Statement” means, with respect to an Oak N’ Spruce
Loan, a UCC financing statement (UCC-1) in recordable form which (i) names as
“debtor” the Obligor on the underlying Oak N’ Spruce Loan, (ii) names Silverleaf
as “secured party/assignor,” (iii) names as “secured party/assignee” the
Indenture Trustee for the benefit of the Noteholders and (iv) is sufficient
under applicable laws to give record notice of the pledge of such Oak N’ Spruce
Loan and its proceeds to the Indenture Trustee and its assigns.
     “Oak N’ Spruce Financing Statement Amendment” means, with respect to an Oak
N’ Spruce Loan, a UCC financing statement amendment (UCC-3) in recordable form
which (i) amends the initial UCC financing statement filed with respect to such
Oak N’ Spruce Loan to evidence the assignment of the loan to the Indenture
Trustee for the benefit of the Noteholders as “secured party/assignee,”
(ii) names the Prior Secured Party as “assignor,” (iii) names the Obligor on the
underlying Oak N’ Spruce Loan as “debtor,” and (iv) is sufficient under
applicable laws to give record notice of a transfer of such Oak N’ Spruce Loan
and its proceeds to the Indenture Trustee and its assigns.
     “Oak N’ Spruce Resort” shall mean the timeshare resort and related
facilities located in Lee, Massachusetts and operated by the Originator.
     “Oak N’ Spruce Resort Trust” shall mean the trust established under the Oak
N’ Spruce Trust Agreement.
     “Oak N’ Spruce Trust Agreement” shall mean, collectively, that certain
Sixth Amended and Restated Declaration of Trust of Oak N’ Spruce Resort Trust,
dated as of September 20,

15



--------------------------------------------------------------------------------



 



2004, as amended, restated or otherwise modified from time to time, together
with all other agreements, documents and instruments governing the operation of
the Oak N’ Spruce Resort Trust, including without limitation, the Time Share
Supplement to the Sixth Amended and Restated Declaration of Trust of Oak N’
Spruce Resort Trust, dated September 20, 2004 and the Recreation and Use
Easement, dated September 20, 2000, as any such documents may be amended,
restated or otherwise modified from time to time.
     “Oak N’ Spruce Trustee” shall mean Silverleaf Berkshires, Inc., a Texas
corporation, in its capacity as trustee under the Oak N’ Spruce Trust Agreement,
and its permitted successors and assigns.
     “Obligor” shall mean the related obligor under a Timeshare Loan.
     “Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.
     “Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.
     “Optional Purchase Limit” shall mean, on any date, an amount equal to
(x) 20% of the Cut-Off Date Aggregate Loan Balance less (y) the aggregate Loan
Balances (as of the related purchase dates) of all Defaulted Timeshare Loans
previously purchased by the Originator and the Servicer pursuant to the Transfer
Agreement.
     “Optional Redemption Date” shall mean the first date in which the Aggregate
Outstanding Note Balance is less than or equal to 10% of the Aggregate Initial
Note Balance of all Classes of Notes.
     “Optional Substitution Limit” shall mean, on any date, an amount equal to
(x) 10% of the Cut-Off Date Aggregate Loan Balance less (y) the aggregate Loan
Balances (as of the related substitution dates) of all Defaulted Timeshare Loans
previously substituted by the Originator and the Servicer pursuant to the
Transfer Agreement.
     “Originator” shall mean Silverleaf Resorts, Inc., in its capacity as the
originator of the Timeshare Loans.
     “Orlando Breeze Management Agreement” shall mean that certain Management
Agreement between the Originator and the Association of the Orlando Breeze
Resort, dated as of January 13, 2005, as amended from time to time.
     “Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:
     (a) Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;

16



--------------------------------------------------------------------------------



 



     (b) Notes or portions thereof for whose payment money in the necessary
amount has been theretofore irrevocably deposited with the Indenture Trustee in
trust for the holders of such Notes; and
     (c) Notes in exchange for or in lieu of other Notes, which other Notes have
been authenticated and delivered pursuant to the Indenture unless proof
satisfactory to the Indenture Trustee is presented that any such Notes are held
by a Person in whose hands the Note is a valid obligation; provided; however,
that in determining whether the holders of the requisite percentage of the
Outstanding Note Balance of the Notes have given any request, demand,
authorization, direction, notice, consent, or waiver hereunder, Notes owned by
the Issuer or any Affiliate of the Issuer shall be disregarded and deemed not to
be Outstanding, except that, in determining whether the Indenture Trustee shall
be protected in relying upon any such request, demand, authorization, direction,
notice, consent, or waiver, only Notes that a Responsible Officer of the
Indenture Trustee actually has notice are so owned shall be so disregarded.
     “Outstanding Note Balance” shall mean as of any date of determination and
Class of Notes, the Initial Note Balance of such Class of Notes less the sum of
Principal Distribution Amounts actually distributed to the Holders of such Class
of Notes as of such date; provided, however, to the extent that for purposes of
consents, approvals, voting or other similar act of the Noteholders under any of
the Transaction Documents, “Outstanding Note Balance” shall exclude Notes which
are held by Silverleaf or any Affiliate thereof.
     “Paydown Letter” shall have the meaning set forth in the Escrow Agreement.
     “Paying Agent” shall mean any Person authorized under the Indenture to make
the distributions required under Section 3.4 of the Indenture, which such Person
initially shall be the Indenture Trustee.
     “Payment Date” shall mean the 15th day of each month, or, if such date is
not a Business Day, then the next succeeding Business Day, commencing on the
Initial Payment Date.
     “Payment Default Event” shall have occurred if (i) each Class of Notes
shall become due and payable pursuant to Section 6.2(a) of the Indenture or
(ii) each Class of Notes shall otherwise become due and payable following an
Event of Default under the Indenture and the Aggregate Loan Balance of the
Timeshare Loans is less than the Aggregate Outstanding Note Balance as a result
of a default on one or more of the Timeshare Loans.
     “Percentage Interest” shall mean, with respect to any Class of Notes as of
any date of determination, the quotient, expressed as a percentage, the
numerator of which is the Adjusted Note Balance of such Class of Notes and the
denominator of which is the Aggregate Loan Balance. The initial Percentage
Interest with respect to the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes and the Class G
Notes is equal to approximately 33.75%, 11.65%, 16.70%, 6.95%, 6.45%, 6.35% and
4.15%, respectively.
     “Permitted Liens” shall mean (a) with respect to Timeshare Loans included
in the Collateral, Liens for state, municipal or other local taxes if such taxes
shall not at the time be due

17



--------------------------------------------------------------------------------



 



and payable, (ii) Liens in favor of the Issuer created pursuant to the
Transaction Documents, and (iii) Liens in favor of the Indenture Trustee created
pursuant to the Indenture; (b) with respect to the related Timeshare Property,
materialmen’s, warehousemen’s, mechanic’s and other Liens arising by operation
of law in the ordinary course of business for sums not due, (ii) Liens for
state, municipal or other local taxes if such taxes shall not at the time be due
and payable, (iii) Liens in favor of the Issuer pursuant to the Transfer
Agreement and the Loan Sale Agreement and (iv) the Obligor’s interest in the
Timeshare Property under the Timeshare Loan whether pursuant to the Oak N’
Spruce Trust Agreement or otherwise; and (c) with respect to Timeshare Loans and
Related Security included in the Collateral, any and all rights of the
Beneficiaries and the Other Beneficiaries referred to in the Oak N’ Spruce Trust
Agreement under the Oak N’ Spruce Trust Agreement.
     “Person” means an individual, general partnership, limited partnership,
limited liability partnership, corporation, business trust, joint stock company,
limited liability company, trust, unincorporated association, joint venture,
Issuer, Governmental Authority, or other entity of whatever nature.
     “Predecessor Servicer Work Product” shall have the meaning specified in
Section 5.4(b) of the Indenture.
     “Preliminary Confidential Offering Circular” shall mean the preliminary
confidential offering circular dated May 29, 2008 related to the Notes and
Transaction Documents.
     “Prior Secured Party” shall have the meaning set forth in the Escrow and
Closing Agreement.
     “Principal Distribution Amount” shall equal for any Payment Date and Class
of Notes, the sum of the following:

  (i)   the product of (a) such Class’ Percentage Interest and (b) the amount of
principal collected in respect of each Timeshare Loan during the related Due
Period (including, but not limited to, principal in respect of scheduled
payments, partial prepayments, prepayments in full, liquidations, Substitution
Shortfall Amounts, Default Purchase Prices, Force Majeure Purchase Prices and
Repurchase Prices, if any, but excluding principal received in respect of
Timeshare Loans that became Defaulted Timeshare Loans during prior Due Periods)
or, if the Cut-Off Date for a Timeshare Loan shall have occurred during the
related Due Period, the amount of principal collected in respect of such
Timeshare Loan after such Cut-Off Date;     (ii)   the product of (a) such
Class’ Percentage Interest and (b) the aggregate Loan Balance of all Timeshare
Loans which became Defaulted Timeshare Loans during the related Due Period, less
the principal portion, of Default Purchase Prices paid in respect of Defaulted
Timeshare Loans during the related Due Period; and     (iii)   any unpaid
Principal Distribution Amounts for such Class from prior Payment Dates.



18



--------------------------------------------------------------------------------



 



     “Prorata Payment Event” shall exist (a) if (i) on a Determination Date
during the first seven Due Periods, the Default Level exceeds 0.75% or (ii) on a
Determination Date after the seventh Due Period, the average of the Default
Levels for the three most recently ended Due Periods exceeds 1.50% or (b) so
long as the Servicer has not opted to redeem the Notes on the Payment Date
occurring on or after the 60th day following the Optional Redemption Date;
provided, however, that a Prorata Payment Event shall not exist on any
Determination Date on which a Sequential Pay Event or a Default Acceleration
Event exists. A Prorata Payment Event occurring as a result of clause (a)(i)
above, during the first seven Due Periods shall continue until the later of
(a) the end of the seventh Due Period and (b) the date on which the Default
Level is below 1.50% for three consecutive Due Periods. A Prorata Payment Event
occurring as a result of clause (a)(ii) above shall continue until the Default
Level is below 1.50% for three consecutive Due Periods. A Prorata Payment Event
occurring as a result of clause (b) above shall continue until the Notes have
been paid in full.
     “Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan (i) that,
when aggregated with other Qualified Substitute Timeshare Loans being
substituted on such Transfer Date, has a Loan Balance, after application of all
payments of principal due and received during or prior to the month of
substitution, not in excess of the Loan Balance of the Timeshare Loan being
substituted on the related Transfer Date, (ii) that complies, as of the related
Transfer Date, with each of the representations and warranties contained in the
Transfer Agreement or the Loan Sale Agreement, as applicable, including that
such Qualified Substitute Timeshare Loan is an Eligible Timeshare Loan,
(iii) that shall not cause the weighted average coupon rate of the Timeshare
Loans, after such substitution, to be less than the weighted average coupon rate
of the Timeshare Loans as of the immediately preceding Determination Date,
(iv) that shall not cause the weighted average FICO score of the Timeshare
Loans, after such substitution, to be less than the weighted average FICO score
of the Timeshare Loans as of the immediately preceding Determination Date,
(v) that shall not cause the weighted average months of seasoning on the
Timeshare Loans, after such substitution, to be less than 11 months, (vi) that
does not have a stated maturity greater than 12 months prior to the Stated
Maturity and (vii) with respect to Qualified Substitute Timeshare Loans which
are being substituted for Defaulted Timeshare Loans, (A) that either (I) has a
FICO score greater than or equal to 675 or (II) has a FICO score greater than or
equal to 650 and has at least 12 months of seasoning; and (B) for Qualified
Substitute Timeshare Loans substituted during the first seven Due Periods
(I) such Qualified Substitute Timeshare Loans have a weighted average remaining
term to maturity of at least 72 months and (II) each such Qualified Substitute
Timeshare Loan has a remaining term to maturity of at least 36 months.
     “Rating Agency” shall mean S&P.
     “Rating Agency Confirmation” shall mean a written confirmation from the
Rating Agency that the specified action therein shall not cause the then
existing rating on any of the Notes to be negatively qualified, lowered or
withdrawn.
     “Receivables” means the payments required to be made pursuant to a
Timeshare Loan.
     “Record Date” shall mean, with respect to any Payment Date (except for the
Initial Payment Date), the close of business on the last Business Day of the
calendar month

19



--------------------------------------------------------------------------------



 



immediately preceding the month such Payment Date occurs. With respect to the
Initial Payment Date, the Record Date will be the Closing Date.
     “Redemption Date” shall mean with respect to the redemption of the Notes on
or after the Optional Redemption Date, the date fixed pursuant to Section 10.1
of the Indenture.
     “Redemption Price” shall mean, with respect to each Class of Notes, the sum
of the Outstanding Note Balance of such Class of Notes, together with interest
accrued thereon at the applicable Note Rate up to and including the Redemption
Date.
     “Regulation S Global Note” shall have the meaning set forth in Section 2.2
of the Indenture.
     “Related Security” shall mean with respect to any Timeshare Loan, (i) all
of the Issuer’s interest in the Timeshare Property arising under or in
connection with the related Mortgage, Financing Agreement, Oak N’ Spruce
Certificate and the related Timeshare Loan Files, (ii) all other security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Timeshare Loan, together with all mortgages, assignments
and financing statements signed by an Obligor describing any collateral securing
such Timeshare Loan, (iii) all guarantees, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Timeshare Loan, and (iv) all other security and books, records
and computer tapes relating to the foregoing.
     “Repurchase Price” shall mean with respect to any Timeshare Loan to be
purchased by the Originator pursuant to the Transfer Agreement or the Servicer
pursuant to the Loan Sale Agreement, an amount equal to the Loan Balance of such
Timeshare Loan as of the date of such purchase or repurchase, together with all
accrued and unpaid interest on such Timeshare Loan at the related Timeshare Loan
Rate to, but not including, the due date in the then current Due Period.
     “Request for Release” shall be a request for release of Timeshare Loan
Files in the form required by the Custodial Agreement.
     “Required Payments” shall mean each of the items described in (i) through
(xii) of Section 3.4(a) of the Indenture.
     “Reservation System” shall mean the centralized reservation system for all
Resorts.
     “Resort” shall mean any of the following resorts: Holly Lake Resort, The
Villages and Lake O’ The Wood Resorts, Piney Shores Resort, Timber Creek Resort,
Fox River Resort, Apple Mountain Resort, Ozark Mountain Resort, Holiday Hills
Resort, Oak N’ Spruce Resort, Silverleaf’s Seaside Resort, Hill Country Resort
and Orlando Breeze Resort.
     “Responsible Officer” shall mean (a) when used with respect to the
Indenture Trustee, any officer assigned to the Corporate Trust Office, including
any Managing Director, Vice President, Assistant Vice President, Secretary,
Assistant Secretary, Assistant Treasurer, any trust officer or any other officer
such Person customarily performing functions similar to those performed by any
of the above designated officers, and also, with respect to a particular matter,

20



--------------------------------------------------------------------------------



 



any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject; (b) when used with
respect to the Servicer, the Chief Financial Officer, a Vice President, an
Assistant Vice President, the Chief Accounting Officer or the Secretary of the
Servicer; and (c) with respect to any other Person, the chairman of the board,
chief financial officer, the president, a vice president, the treasurer, an
assistant treasurer, the secretary, an assistant secretary, the controller,
general partner, trustee or the manager of such Person.
     “Restricted Period” shall mean the 40-day period prescribed by Regulation S
under the Securities Act commencing on the later of (a) the date upon which
Notes are first offered to Persons other than the Initial Purchaser and any
other distributor (as such term is described in Regulation S) of the Notes and
(b) the Closing Date.
     “Rule 144A Global Note” shall have the meaning specified in Section 2.2 of
the Indenture.
     “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
     “Schedule of Timeshare Loans” shall mean the list of Timeshare Loans
delivered pursuant to the Transfer Agreement and the Loan Sale Agreement, as
amended from time to time to reflect repurchases, substitutions and Qualified
Substitute Timeshare Loans conveyed pursuant to the terms of the Indenture, the
Transfer Agreement and the Loan Sale Agreement, which list shall set forth the
following information with respect to each Timeshare Loan as of the related
Cut-Off Date, as applicable, in numbered columns:

             
 
    1     Name of Obligor
 
    2     Unit Ref/Loan Number
 
    3     Interest Rate Per Annum
 
    4     Date of Timeshare Loan Origination
 
    5     Maturity
 
    6     Sales Price
 
    7     Monthly Payment
 
    8     Original Loan Balance
 
    9     Original Term
 
    10     Outstanding Loan Balance
 
    11     Down Payment
 
    12     First Payment Date
 
    13     Zip Code
 
    14     Unit/Week
 
    15     Resort Name

     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Securitization Custodian” shall have the meaning specified the second
“whereas” clause in the Transfer Agreement and the second “whereas” clause in
the Loan Sale Agreement.

21



--------------------------------------------------------------------------------



 



     “Securitization Indenture” shall have the meaning specified the second
“whereas” clause in the Transfer Agreement and the second “whereas” clause in
the Loan Sale Agreement.
     “Securitization Indenture Trustee” shall have the meaning specified the
second “whereas” clause in the Transfer Agreement and the second “whereas”
clause in the Loan Sale Agreement.
     “Securitization Servicer” shall have the meaning specified the second
“whereas” clause in the Transfer Agreement.
     “Sell” shall have the meaning set forth in the Transfer Agreement and the
Loan Sale Agreement, as applicable.
     “Seller” shall mean Silverleaf Resorts, Inc. under the Transfer Agreement
and Silverleaf Finance IV, LLC under the Loan Sale Agreement, as applicable.
     “Sequential Distribution Amount Shortfall” shall have the meaning specified
in Section 1, paragraph (iii) of the Guaranty.
     “Sequential Pay Event” shall exist on any Determination Date if the
Cumulative Default Level as of the last day of any Due Period specified below
exceeds the following parameters:

      Due Period   Cumulative Default Level % 1-3   1.26% 4-6   4.39% 7-9  
7.36% 10-12   9.55% 13-15   11.34% 16-18   13.39% 19-21   15.40% 22-24   16.59%
25-27   17.56% 28-30   18.47% 31-33   19.58% 34-36   20.27% 37-39   20.75% 40-42
  21.13% 43 and thereafter   21.23%

     “Servicer” shall mean Silverleaf in its capacity as servicer under the
Indenture, the Backup Servicing Agreement and the Custodial Agreement, and its
permitted successors and assigns.

22



--------------------------------------------------------------------------------



 



     “Servicer Event of Default” shall have the meaning specified in Section 5.4
of the Indenture.
     “Servicer Termination Costs” shall mean any extraordinary out-of-pocket
expenses incurred by the successor servicer associated with the transfer of
servicing.
     “Servicing Fee” shall mean for any Payment Date, the product of
(i) one-twelfth of 1.75% and (ii) the Aggregate Loan Balance as of the first day
of the related Due Period.
     “Servicing Officer” shall mean those officers of the Servicer involved in,
or responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.
     “Servicing Standard” shall mean, with respect to the Servicer a servicing
standard which complies with applicable law, the terms of the respective
Timeshare Loans and, to the extent consistent with the foregoing, in accordance
with the customary and usual procedures employed by it with respect to
comparable assets that the servicer services for itself or its Affiliates (and
if Silverleaf is no longer the Servicer, in accordance with the customary
standard of prudent servicers of loans secured by timeshare interests similar to
the Timeshare Properties, employed by it when servicing loans for third
parties), but without regard for (i) any relationship that it or any of its
Affiliates may have with the related Obligor, and (ii) its right to receive
compensation for its services hereunder or with respect to any particular
transaction.
     “Silverleaf” shall mean Silverleaf Resorts, Inc., a Texas corporation.
     “Silverleaf Loans” shall mean the Timeshare Loans conveyed by Silverleaf to
the Issuer pursuant to the Transfer Agreement.
     “Silverleaf Serviced Timeshare Loan” means any timeshare loan (including
any Timeshare Loan conveyed to the Issuer pursuant to the Transfer Agreement or
the Loan Sale Agreement) serviced by Silverleaf or an Affiliate thereof for the
benefit of the Noteholders, for Silverleaf’s own account, or for the accounts of
any and all third parties.
     “Similar Law” shall mean a provision of federal, state or local law that is
substantially similar to the prohibited transaction rules under Title I, Part 4
of ERISA or Section 4975 of the Code.
     “Stated Maturity” shall mean the Payment Date occurring in March 2020.
     “Subsequent Cut-Off Date” shall mean with respect to any Transfer Date,
(i) the close of business on the last day of the Due Period immediately
preceding such Transfer Date or (ii) such other date designated by the Servicer.
     “Substitution Shortfall Amount” shall mean with respect to any Transfer
Date, an amount equal to the excess of the aggregate Loan Balances of the
substituted Timeshare Loans over the aggregate Loan Balances of the Qualified
Substitute Timeshare Loans.

23



--------------------------------------------------------------------------------



 



     “Temporary Regulation S Global Note” shall have the meaning specified in
Section 2.2 of the Indenture.
     “Three Month Rolling Average of Timeshare Loan Delinquency Ratios” means,
as of any date of determination, a fraction (expressed as a percentage), the
numerator of which is the quotient of (A) the sum of the Aggregate Loan Balance
of all Timeshare Loans which were Delinquent Timeshare Loans as of the last day
of each of the three most recently ended Due Periods, divided by (B) 3, and the
denominator of which is the quotient of (C) the sum of the Aggregate Loan
Balance of all Timeshare Loans as of the last day of each of the three most
recently ended Due Periods, divided by (D) 3.
     “Timeshare Declaration” shall mean the declaration or other document
recorded in the real estate records of the applicable municipality or government
office where a Resort is located for the purpose of creating and governing the
rights of owners of Timeshare Properties related thereto, as it may be in effect
from time to time.
     “Timeshare Loan” shall mean a Mortgage Loan, Oak N’ Spruce Loan or a
Qualified Substitute Timeshare Loan subject to the lien of the Indenture. As
used in the Transaction Documents, the term “Timeshare Loan” shall include the
related Mortgage Note, Mortgage, the Finance Agreement and other Related
Security contained in the related Timeshare Loan Documents.
     “Timeshare Loan Acquisition Price” shall mean with respect to any Timeshare
Loan, an amount equal to the Loan Balance of such Timeshare Loan plus accrued
and unpaid interest thereon up to and including the Initial Cut-Off Date.
     “Timeshare Loan Documents” shall mean with respect to each Timeshare Loan
and each Obligor, the related (i) Timeshare Loan Files, and (ii) Timeshare Loan
Servicing Files.
     “Timeshare Loan File(s)” shall mean, with respect to a Timeshare Loan, the
Timeshare Loan and all documents related to such Timeshare Loan, including:

  1.   a Contract for Sale (copy), which includes Truth in Lending Disclosure,  
  2.   a Note (original),     3.   an Allonge (copy) (or more than one Allonge
that when taken together) shall show the transfer of title as set forth in the
Custodial Agreement,     4.   for a post-July 2004 Oak N’ Spruce Loan – Oak N’
Spruce Resort Certificate of Beneficial Interest (original),     5.   one of the
following: (a) for a Mortgage Loan – a Deed of Trust, Deed to Secure Debt or
Mortgage with Property Description Addendum (original or file-stamped or
certified copy), (b) for an Oak N’ Spruce Loan (pre-July 2004) – a Mortgage and
Assignment of Beneficial Interest with Property Description Addendum (original
or file-stamped or certified copy) or (c) for an Oak N’ Spruce Loan

24



--------------------------------------------------------------------------------



 



      (post-July 2004) – an Assignment of Beneficial Interest with Property
Description Addendum (not recorded or acknowledged),     6.   any assumption
agreement, refinancing agreement, or general warranty deed evidencing a transfer
of title, if any, (copy),     7.   in the case of Timeshare Loans purchased by
the Issuer from Silverleaf Resorts, Inc., an original mortgagee title insurance
policy or mater policy referencing such Timeshare Loan and covering Silverleaf
Finance VI, LLC, and its successors and assigns (which shall be delivered by the
Escrow Agent to the Custodian within 90 days of the Closing Date or related
Transfer Date),     8.   in the case of Timeshare Loans purchased by Issuer from
Silverleaf Finance IV, LLC, an original mortgagee title insurance policy or
master policy referencing such Timeshare Loan and covering Silverleaf Finance
VI, LLC, and its successors and assigns (which shall be delivered by the Escrow
Agent to the Custodian within 90 days of the related Funding Date),     9.   an
original of each guarantee, assumption, modification, substitution agreement,
deferment letter, or other document, if any, which relates to the related
Timeshare Loan (or copy thereof certified by an officer of the related
originator to be a true and correct copy), and which shall cover both the Note
and/or the Contract for Sale, and     10.   all related finance applications
executed and delivered by the related Obligor with respect to the purchase of a
Timeshare Property.

     “Timeshare Loan Rate” shall mean with respect to any Timeshare Loan, the
specified coupon rate thereon.
     “Timeshare Loan Servicing Files” shall mean with respect to each Timeshare
Loan and each Obligor, the portion of the Timeshare Loan Files necessary for the
Servicer to service such Timeshare Loan including but not limited to (i) the
original truth-in-lending disclosure statement executed by such Obligor, as
applicable, (ii) all writings pursuant to which such Timeshare Loan arises or
which evidences such Timeshare Loan and not delivered to the Custodian,
(iii) all papers and computerized records customarily maintained by the Servicer
in servicing timeshare loans comparable to the Timeshare Loans in accordance
with the Servicing Standard and (iv) each Timeshare Program Consumer Document
and Timeshare Program Governing Document, if applicable, related to the
applicable Timeshare Property.
     “Timeshare Program” shall mean the program under which (1) an Obligor has
purchased a Timeshare Property and (2) an Obligor shares in the expenses
associated with the operation and management of such program.
     “Timeshare Program Consumer Documents” shall mean, as applicable, the
Finance Agreement, Mortgage Note, Mortgage or certificate of beneficial
interest, credit disclosures, rescission right notices, final subdivision public
reports/prospectuses/public offering statements, the Timeshare Project exchange
affiliation agreement and other documents, disclosures and

25



--------------------------------------------------------------------------------



 



advertising materials used or to be used by an Originator in connection with the
sale of Timeshare Properties.
     “Timeshare Program Governing Documents” shall mean the articles of
organization or articles of incorporation of each Association, the rules and
regulations of each Association, the Timeshare Program management contract
between each Association and a management company, and any subsidy agreement by
which the Originator is obligated to subsidize shortfalls in the budget of a
Timeshare Program in lieu of paying assessments, as they may be from time to
time in effect and all amendments, modifications and restatements of any of the
foregoing.
     “Timeshare Property” shall mean (i) with respect to a Mortgage Loan, a
fractional fee simple timeshare interest in a Unit in a Resort entitling the
related Obligor to the use and occupancy of a Unit at the Resort for a specified
period of time each year or every other year in perpetuity and (ii) with respect
to an Oak N’ Spruce Loan, a certificate of beneficial interest in the Oak N’
Spruce Resort Trust entitling the related Obligor to the use and occupancy of a
specifically designed Unit at such Resort for a fixed period of time each year
in perpetuity.
     “Title Commitment” shall have the meaning set forth in the Escrow
Agreement.
     “Title Policy” shall have the meaning set forth in the Escrow Agreement.
     “Transaction Documents” shall mean the Indenture, the Transfer Agreement,
the Loan Sale Agreement, the Lockbox Agreement, the Backup Servicing Agreement,
the Custodial Agreement, the Escrow Agreement, the Note Purchase Agreement, the
Guaranty and all other agreements, documents or instruments delivered in
connection with the transactions contemplated thereby.
     “Transfer Agreement” shall mean the transfer agreement, dated as of June 1,
2008, between the Originator and the Issuer pursuant to which certain of the
Timeshare Loans are transferred to the Issuer.
     “Transfer Date” shall mean the date on which the Originator substitutes one
or more Timeshare Loans in accordance with Section 4.5 of the Indenture.
     “Transferred Assets” shall mean collectively, the Timeshare Loans
(including the Qualified Substitute Timeshare Loans), Timeshare Properties,
Mortgage Note, any Related Security and other conveyed property related thereto
and additional collateral.
     “Treasury Regulations” shall mean the regulations, included proposed or
temporary regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.
     “Trust Accounts” shall mean collectively, the Lockbox Account, the
Collection Account and the General Reserve Account.
     “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended from time to time.

26



--------------------------------------------------------------------------------



 



     “Unit(s)”: One individual air-space residential unit, cabin, villa, cottage
or townhome within a Resort, together with all furniture, fixtures and
furnishings therein, and together with any and all interests in common elements
appurtenant thereto, as provided in the related Timeshare Program Governing
Documents.
     “Upgraded Timeshare Loan” shall mean a Timeshare Loan for which the related
Obligor has elected to purchase a new upgraded timeshare property.

27